USDC DNY
Case 1:18-cv-O7315-ALC Document 54 Filed11/26/18 Pag§b]; §NTELECTRONICALLY

FILED
DOC#:

DATEW ;\;ge[;):°gg

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

BARBARA D. UNDERWOOD DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212) 416-8227

November 26, 2018

BY ECF

Honorable Andrew L. Carter
United States District Judge
Southern District ofNeW York
40 Foley Square

New York, NY 10007

Re: Marquez v. Hojj’man, et al.
1:18-cv-07315 (ALC) (GWG)

Dear Judge Carter:

Our Office represents the State of NeW York (the “State”) in the above-referenced action.
l Write to request an extension until January 18, 2019, to answer, move or otherwise respond to
Plaintiff Alexis Marquez’s (“Plaintiff”) Amended Complaint, dated Novernber 5 , 2018, ECF No.
43. The State Was served on November 7, 2018, and the current deadline is November 28, 2018.
We seek this extension of time in order to investigate Plaintiffs allegations, to undertake an
analysis of representation of other named defendants pursuant to section 17 of the Public Officers
LaW, and to draft an appropriate response to the complaint

While this Offlce is not presently representing the individual defendants in this action, this
extension is requested on their behalf for the limited purpose of protecting their litigation interests
and avoiding default The complaint names 19 defendants, including multiple state court judges
and Office of Court Administration personnel. Our Offlce has received requests for representation
and is in the process of conducting the investigation required by N.Y. Public Offlcers LaW § l7(c).l
Accordingly, this Office seeks to preserve the defendants’ interests While it investigates the
allegations in the complaint and renders determinations concerning representation

 

1 Section 17(c) reads: “Where the employee delivers process and a request for a defense to the attorney general as
required by subdivision four of this section, the attorney general Shall take the necessary steps including the
retention of private counsel under the terms and conditions provided in paragraph (b) of subdivision two of this
section on behalf of the employee to avoid entry of a default judgment pending resolution of any question pertaining
to the obligation to provide for a defense.”

28 Liberty Street. Nevv York, New York 10()()5 0 Tel.: (212) 416-8610 0 Fax: (212) 416-6009 (Nm For Sen-ice ofPapers)
vwvw.ag.ny.gov

 

Case 1:18-cv-O7315-ALC Document 54 Filed 11/26/18 Page 2 of 2

Hon. Andrevv L. Carter Page 2 of 2
November 26, 2018

Plaintiff, through her counsel, consents to this request This is the State’s first request for
an extension of time to respond to the Amended Complaint. There are presently no other scheduled
deadlines or conferences that Will be impacted by this extension request.

Respectfully submitted,

/s/ Monica Hanna

Monica Hanna
Assistant Attorney General

cc: Anthony Vassilev, Esq. (by ECF)

DERED:

N 'ANDREWL. cARTER JR %

UN|TED STATES DlSTHlCT JUDGE
NdV 2€ Zso|\

 

